
	
		
		109th CONGRESS
		2d Session
		S. 2682
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To exclude from admission to the United
		  States aliens who have made investments directly and significantly contributing
		  to the enhancement of the ability of Cuba to develop its petroleum resources,
		  and for other purposes.
	
	
		1.Nullification of Maritime
			 Boundary AgreementNotwithstanding any other provision of law,
			 the Maritime Boundary Agreement Between the United States of America and the
			 Republic of Cuba signed at Washington D.C., December 16, 1977, shall have no
			 force and effect after the date of the enactment of this Act.
		2.Exclusion of certain
			 aliens
			(a)In
			 generalThe Cuban Liberty and
			 Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6021 note) is amended
			 by inserting after section 401 the following:
				
					402.Exclusion from the
				United States of aliens who directly and significantly contribute to the
				ability of Cuba to develop petroleum resources off of Cuba's north
				coast
						(a)In
				generalThe Secretary of
				State shall deny a visa to, and the Attorney General and the Secretary of
				Homeland Security shall exclude from the United States, any alien who the
				Secretary of State determines is a person who—
							(1)is an officer or principal of an entity, or
				a shareholder who owns a controlling interest in an entity, that, after the
				date of the enactment of this section, makes an investment of $1,000,000 or
				more (or any combination of investments that in the aggregate equals or exceeds
				$1,000,000 in any 12-month period), that directly and significantly contributes
				to the enhancement of Cuba's ability to develop petroleum resources off of
				Cuba's north coast; or
							(2)is a spouse, minor child, or agent of a
				person described in paragraph (1).
							(b)ExemptionSubsection (a) shall not apply if the
				Secretary of State finds, on a case-by-case basis, that the entry into the
				United States of the person who would otherwise be excluded under this section
				is necessary for medical reasons or for purposes of litigation of an action
				under title III.
						(c)DefinitionsIn this section:
							(1)DevelopThe term develop, with respect
				to petroleum resources, means the exploration for, or the extraction, refining,
				or transportation by pipeline of, petroleum resources.
							(2)Investment
								(A)In
				generalThe term
				investment means any of the following activities if such activity
				is undertaken pursuant to an agreement, or pursuant to the exercise of rights
				under such an agreement, that is entered into with the Government of Cuba or a
				nongovenmental entity in Cuba, on or after the date of the enactment of this
				section:
									(i)The entry into a contract that includes
				responsibility for the development of petroleum resources located in Cuba, or
				the entry into a contract providing for the general supervision and guarantee
				of another person's performance of such a contract.
									(ii)The purchase of a share of ownership,
				including an equity interest, in that development.
									(iii)The entry into a contract providing for the
				participation in royalties, earnings, or profits in that development, without
				regard to the form of the participation.
									(B)ExceptionThe term investment does not
				include the entry into, performance, or financing of a contract to sell or
				purchase goods, services, or technology.
								(3)Petroleum
				resourcesThe term
				petroleum resources includes petroleum and natural gas
				resources.
							.
			(b)Effective
			 dateThe amendment made by
			 this section applies to aliens seeking to enter the United States on or after
			 the date of the enactment of this Act.
			
